Title: To Thomas Jefferson from Thomas Law, 23 January 1821
From: Law, Thomas
To: Jefferson, Thomas

Dear Sir.Washington
Jany 23 1821—Mr Crommshaw & Mr Van Lenseer two very intelligent & respectable travellers will present to you some hasty remarks published in the Washington Gazette & formed into a pamphlet by Mr Dupont one of the most amiable judicious & useful adopted citizens—Your polite attention to the Bearers which they would be sure of even without an introduction will obligeYrs with unabated Esteem regard & respectThomas Law—